DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 12/17/21.  Claims 1-2 and 5-9 were amended; claims 16-20 were newly added.  Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 6-9 of Remarks, filed 12/17/21, with respect to the rejections of claims 1-13 and 15 under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0029094 to Cho (“Cho”) in view of US Pub. 2005/0139732 to Kato (“Kato”).
 have been fully considered and are persuasive.  The rejections of claims 1-15 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	As persuasively argued by Applicant in pages 6-9 of Remarks, filed 12/17/21, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0029094 to Cho (hereafter “Cho”) in view of US Pub. 2005/0139732 to Kato (hereafter “Kato”).  Specifically, newly amended independent claim 1 recites:
	“A washing machine, comprising: 
a cabinet; 
a tub disposed inside the cabinet; 
a drain pump to discharge washing water accommodated in the tub to the outside of the cabinet; 
a drain hose configured to guide the washing water pumped by the drain pump to the outside of the cabinet; and 
a holder coupled to an outer surface of the cabinet to fix the drain hose to the cabinet, wherein the holder includes: 
an accommodating portion to accommodate the drain hose and including a curved portion at one end of the accommodating portion and a straight portion at another end of the accommodating portion which extends in a direction toward the outer surface of the cabinet, 
a support portion fixed to the outer surface of the cabinet, 
a damping portion, disposed between the curved portion and the support portion, configured to cause the drain hose to be spaced apart from the cabinet so that, when the washing water is drained, vibration of the drain hose due to the drain pump is prevented from being transmitted to the cabinet, and 
a coupling portion, extending from the straight portion in a direction perpendicular to the straight portion and away from the damping portion, wherein in a first state of the coupling portion a gap is formed between the coupling portion and the support portion to allow the drain hose to be inserted into the accommodating portion via the gap, and in a second state of the coupling portion the coupling portion is fixed directly to the support portion.” [emphasis added]
	The closest prior art, Cho, discloses a washing machine comprising: a cabinet (10);  a tub (20) provided inside the cabinet; a drain pump (9) provided to discharge washing water accommodated in the tub to the outside of the cabinet; a drain hose (7) configured to guide the washing water pumped by the drain pump to the outside of the cabinet [see Fig. 1-2; page 4]; and a holder (100) coupled to an outer surface of the cabinet to fix the drain hose to the cabinet, wherein the holder includes: 
an accommodating portion (110) provided to accommodate the drain hose [see Fig. 2-3; page 5],
a support portion (120) fixed to the outer surface of the cabinet, and
a coupling portion (130) which is bent from the accommodating portion and comes in contact with the support portion [Cho: Fig. 3; page 5].  
Cho does not, however, disclose that the holder includes: an accommodating portion to accommodate the drain hose and including a curved portion at one end of the accommodating portion and a straight portion at another end of the accommodating portion which extends in a direction toward the outer surface of the cabinet, a support portion fixed to the outer surface of the cabinet, a damping portion, disposed between the curved portion and the support portion, configured to cause the drain hose to be spaced apart from the cabinet so that, when the washing water is drained, vibration of the drain hose due to the drain pump is prevented from being transmitted to the cabinet, and a coupling portion, extending from the straight portion in a direction perpendicular to the straight portion and away from the damping portion, wherein in a first state of the coupling portion a gap is formed between the coupling portion and the support portion to allow the drain hose to be inserted into the accommodating portion via the gap, and in a second state of the coupling portion the coupling portion is fixed directly to the support portion.  The secondary reference, Kato, previously relied upon to teach a damping portion (vibration absorbing part 7) [¶0024, ¶0026], is unable to remedy the deficiencies of Cho to arrive at the invention defined by claim 1.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the washing machine defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore depending claims 2-20) are in condition for allowance.
See the attached ‘Notice of Reference Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2015/0128663 to Lee
US Pub. 2007/101774 to Lee
US Pat. 2,252,072 to Gerhardt
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711